FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VICTOR LANDIN-MOLINA,                      
                             Petitioner,
                                                   No. 05-73677
                   v.
                                                   Agency No.
ERIC H. HOLDER     JR., Attorney                   A079-652-076
General,
                           Respondent.
                                           

PETRA ESTRADA-MENDOZA,                     
                        Petitioner,                No. 05-75825
               v.
                                                   Agency No.
                                                   A076-346-685
ERIC H. HOLDER JR., Attorney
General,                                             OPINION
                      Respondent.
                                           
           On Petitions for Review of Orders of the
               Board of Immigration Appeals

                    Submitted June 12, 2009*
                    San Francisco, California

                     Filed September 1, 2009

    Before: Stephen S. Trott, M. Margaret McKeown and
               Sandra S. Ikuta, Circuit Judges.

                  Opinion by Judge McKeown

  *The panel unanimously finds these cases suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                12179
                  LANDIN-MOLINA v. HOLDER              12181




                        COUNSEL

Nicomedes E. Suriel, Phoenix, Arizona, for petitioner Landin-
Molina.
12182              LANDIN-MOLINA v. HOLDER
Peter D. Keisler, Assistant Attorney General, Mark C. Wal-
ters, Assistant Director, Joanne E. Johnson, U.S. Department
of Justice, Civil Division, Office of Immigration Litigation,
Washington, DC, for the respondent.

Christopher J. Todd, Mill Valley, California; Stephen V.
Scribner, Santa Rosa, California, for petitioner Estrada-
Mendoza.

Peter D. Keisler, Assistant Attorney General, Emily Anne
Radford, Assistant Director, Gjon Juncaj, U.S. Department of
Justice, Civil Division, Office of Immigration Litigation,
Washington, DC, for the respondent.


                          OPINION

McKEOWN, Circuit Judge:

   We consider here an alien’s eligibility to adjust to lawful
permanent resident status via the “grandfathering” regulations
implementing § 245(i) of the Immigration and Nationality Act
(“INA”), 8 U.S.C. § 1255(i) (“§ 1255(i)”). Adjustment of sta-
tus is generally available only to aliens who were inspected
and admitted or paroled into the United States, see INA
§ 245(a), 8 U.S.C. § 1255(a); however, under § 1255(i), cer-
tain aliens who entered this country without inspection may
apply for adjustment of status. Section 1255(i) expired on
April 30, 2001, and, at present, its benefits are available only
to those aliens who qualify as having been “grandfathered”
into the provision. See 8 C.F.R. § 245.10(b).

   This appeal involves two natives and citizens of Mexico,
Victor Landin-Molina (“Landin”) and Petra Estrada-Mendoza
(“Estrada”), who entered the United States unlawfully.
Although these individuals are unrelated, we consolidated
their petitions for review with respect to the grandfathering
issue.
                      LANDIN-MOLINA v. HOLDER                 12183
   Landin argues that he is grandfathered by virtue of his mar-
riage to Viviana Ojeda, who adjusted her status as a grandfa-
thered alien. Unfortunately for Landin, the grandfathering
provision does not assist his case. Because the marriage
occurred after Ojeda adjusted to lawful permanent resident
status, she does not impart grandfathered status to him.
Estrada argues that she is grandfathered based upon her regis-
tration for the Replenishment Agricultural Worker (“RAW”)
program. She is not grandfathered, however, because being a
registrant for the RAW program does not satisfy the require-
ment of having filed an application for labor certification.
Consequently, we deny the petitions.1

                              ANALYSIS

I.       INA § 245(i), 8 U.S.C. § 1255(i)

   Prior to 1952, immigrant status was predicated upon the
issuance of an immigrant visa, which could be obtained only
at U.S. consular offices abroad. See Choe v. INS, 11 F.3d 925,
928 (9th Cir. 1993). Under that rule, an alien already inside
this country could acquire immigrant status only by temporar-
ily leaving the United States to secure an appropriate visa. See
id. In 1952, Congress enacted INA § 245, 8 U.S.C. § 1255,
which authorized a process — “adjustment of status” —
whereby certain aliens physically present in the United States
could seek lawful permanent resident status without having to
depart this country. Immigration and Nationality Act, Pub. L.
No. 82-414, tit. II, ch. 5, § 245, 66 Stat. 163, 217 (1952).

   As initially established, this process benefitted only those
aliens who were in the United States lawfully. See id.; Succar
v. Ashcroft, 394 F.3d 8, 13-14 (1st Cir. 2005). Today, adjust-
ment of status under INA § 245(a), the principal adjustment
provision, is available only to aliens who were inspected and
     1
    Estrada’s remaining claims are addressed in a memorandum disposi-
tion filed concurrently with this opinion.
12184                  LANDIN-MOLINA v. HOLDER
admitted or paroled into the United States, and to certain
aliens with approved classification petitions brought under the
Violence Against Women Act (“VAWA”). See 8 U.S.C.
§ 1255(a).2

   This case involves INA § 245(i), 8 U.S.C. § 1255(i), which
authorizes adjustment of status for certain aliens unlawfully in
the United States. Congress enacted this “alternative” adjust-
ment provision in 1994. See Pub. L. 103-317, tit. V, § 506(b),
108 Stat. 1724, 1765-66 (1994); see also Gonzales v. DHS,
508 F.3d 1227, 1230 (9th Cir. 2007).3 As amended by the
Legal Immigration Family Equity Act of 2000, Pub. L. 106-
554, tit. XV, § 1502(a), 114 Stat. 2763, 2763A-324 (2000),
§ 1255(i) permits aliens who entered the United States with-
out inspection to apply for adjustment of status, provided the
alien is the beneficiary of either a petition for classification
under 8 U.S.C. § 1154 or an application for a labor certifica-
tion under 8 U.S.C. § 1182(a)(5)(A). The petition or applica-
tion must have been filed on or before April 30, 2001. See 8
U.S.C. § 1255(i)(1)(A)-(B). Any qualifying alien’s spouse or
children, if eligible to receive a visa under 8 U.S.C. § 1153(d),
  2
   Section 1255(a) provides in full:
      The status of an alien who was inspected and admitted or paroled
      into the United States or the status of any other alien having an
      approved petition for classification as a VAWA self-petitioner
      may be adjusted by the Attorney General, in his discretion and
      under such regulations as he may prescribe, to that of an alien
      lawfully admitted for permanent residence if (1) the alien makes
      an application for such adjustment, (2) the alien is eligible to
      receive an immigrant visa and is admissible to the United States
      for permanent residence, and (3) an immigrant visa is immedi-
      ately available to him at the time his application is filed.
   3
     The 1994 law expired on October 1, 1997. Pub. L. No. 103-317, tit. V,
§ 506(c), 108 Stat. at 1766. Congress revived the provision later that same
year and extended its availability to aliens who were the beneficiaries of
qualifying classification petitions or labor certification applications filed
on or before January 14, 1998. See Pub. L. No. 105-119, tit. I, § 111, 11
Stat. 2440, 2458 (1997).
                   LANDIN-MOLINA v. HOLDER                 12185
may also seek a status adjustment under § 1255(i); the quali-
fying alien is called the “principal” alien. Id. § 1255(i)(1)(B).

   Upon receipt of the adjustment application, the Attorney
General may adjust the status of the alien to that of a lawful
permanent resident if “(A) the alien is eligible to receive an
immigrant visa and is admissible to the United States for per-
manent residence; and (B) an immigrant visa is immediately
available to the alien at the time the application is filed.” Id.
§ 1255(i)(2).

    Following the 2000 legislative amendment, adjustment of
status under § 1255(i) is presently unavailable except for
those aliens who qualify as being grandfathered into the sec-
tion. See 8 C.F.R. § 245.10(b). Under the implementing regu-
lations, a “grandfathered alien” for the purposes of § 1255(i)
is:

    an alien who is the beneficiary (including a spouse
    or child of the alien beneficiary if eligible to receive
    a visa under [8 U.S.C. § 1153(d)]) of:

         (A) A petition for classification under [8
         U.S.C. § 1154] which was properly filed
         with the Attorney General on or before
         April 30, 2001, and which was approvable
         when filed; or

         (B) An application for a labor certification
         under [8 U.S.C. § 1182(a)(5)(A)] that was
         properly filed pursuant to the regulations of
         the Secretary of Labor on or before April
         30, 2001, and which was approvable when
         filed.

8 C.F.R. § 245.10(a)(1)(i). The term “approvable when filed”
means that, “as of the date of the filing of the qualifying
immigrant visa petition . . . or qualifying application for labor
12186                LANDIN-MOLINA v. HOLDER
certification, the qualifying petition or application was prop-
erly filed, meritorious in fact, and non-frivolous (‘frivolous’
being defined as patently without substance).” Id.
§ 245.10(a)(3). “This determination will be made based on the
circumstances that existed at the time the qualifying petition
or application was filed.” Id.

II. Landin and Estrada Are Not Grandfathered Into
§ 1255(i)

   Having entered the United States unlawfully, Landin and
Estrada may pursue adjustment of status only under § 1255(i),
and they may do so only if they are grandfathered into the
provision. We conclude that neither qualifies as a grandfa-
thered alien.

  A.     Landin

   Landin entered the United States without inspection in Jan-
uary 1999, after which the Immigration and Nationality Ser-
vice (“INS”)4 initiated removal proceedings against him. On
May 17, 2004, an immigration judge (“IJ”) determined that
Landin was removable but granted him the privilege of volun-
tary departure.

   The very next day, Landin married Viviana Ojeda — a law-
ful permanent resident of the United States. Ojeda, who had
grandfathered into § 1255(i), adjusted to lawful permanent
resident status in April 2004, just weeks before marrying
Landin.

  Landin then filed with the immigration court a timely
  4
    On March 1, 2003, the INS was abolished and its functions were trans-
ferred to the newly created Department of Homeland Security (“DHS”).
Homeland Security Act of 2002, Pub. L. No. 107-296, tit. IV, § 471, 116
Stat. 2135, 2205 (2002). Because the relevant agency actions generally
took place before this transfer, we refer to the INS in this opinion.
                         LANDIN-MOLINA v. HOLDER                         12187
motion to reopen his immigration proceedings and to stay his
voluntary departure. Landin argued that, by virtue of his
recent marriage to Ojeda, he was grandfathered into § 1255(i).5
The IJ denied the motion, concluding that Landin was not
grandfathered because his marriage to Ojeda occurred after
her status was adjusted. The Board of Immigration Appeals
(“BIA”) affirmed without opinion under 8 C.F.R.
§ 1003.1(e)(4).6

   [1] On appeal, Landin again advances the argument that he
is entitled to grandfathered status under § 1255(i) based upon
his wife’s having adjusted her status via the grandfathering
regulations. In interpreting § 1255(i), we begin with the plain
language of the statute. See Altamirano v. Gonzales, 427 F.3d
586, 592 (9th Cir. 2005). Section 1255(i) provides that the
spouse of a qualifying principal alien is also eligible to seek
the benefits of that provision, if the derivative spouse is eligi-
ble for a visa under 8 U.S.C. § 1153(d). See 8 U.S.C.
§ 1255(i)(1)(B). In turn, § 1153(d) requires that the derivative
spouse be “accompanying or following to join” the principal
spouse. 8 U.S.C. § 1153(d).7 Thus, under the plain language
  5
     Landin further contended that he was eligible for adjustment of status
based on his substitution for another person in an approved labor certifica-
tion application filed by his employer. Landin concedes that substituted
beneficiaries in labor certification applications filed on or before April 30,
2001 are not grandfathered by regulation. See 8 C.F.R. § 245.10(j).
   6
     When the BIA affirms without opinion under its streamlining proce-
dures, the BIA endorses the result reached by the IJ, but not necessarily
the IJ’s reasoning. 8 C.F.R. § 1003.1(e)(4). The IJ’s decision is the final
agency determination. Id. Therefore, we review the IJ’s decision as we
would a decision of the BIA. See Lanza v. Ashcroft, 389 F.3d 917, 925
(9th Cir. 2004).
   7
     Section § 1153(d) provides in full:
      A spouse or child as defined in subparagraph (A), (B), (C), (D),
      or (E) of section 1101(b)(1) of this title shall, if not otherwise
      entitled to an immigrant status and the immediate issuance of a
      visa under subsection (a), (b), or (c) of this section, be entitled to
      the same status, and the same order of consideration provided in
12188                 LANDIN-MOLINA v. HOLDER
of § 1255(i), a derivative spouse is only eligible for an adjust-
ment of status under that provision if he or she is “accompa-
nying or following to join” the principal alien. As we
recognized in Santiago v. INS, with the phrase “accompany-
ing or following to join,” Congress intended to preserve fam-
ily unity by permitting an alien who qualifies for immigrant
status “to bring his family with him or to send for them later
when he ha[s] the ability to do so.” 526 F.2d 488, 490-91 (9th
Cir. 1975) (en banc) (interpreting 8 U.S.C. § 1153(a)(9)); see
also Matter of Kahn, 14 I&N Dec. 122, 123-24 (BIA 1972),
aff’d sub nom. Santiago, 526 F.2d 488.

   [2] Likewise, under the grandfathering regulations, a prin-
cipal alien who is grandfathered into § 1255(i) may impart
grandfathered status to a spouse, again provided that the
spouse is eligible to receive a visa under § 1153(d). See 8
C.F.R. § 245.10(a)(1)(i). It follows, then, that if a derivative
spouse is not “accompanying or following to join” the princi-
pal grandfathered alien, the spouse is not entitled to grandfa-
thered status by virtue of the spousal relationship.

   Landin waived the argument that he is “accompanying or
following to join” Ojeda. Indeed, he acknowledged before the
IJ that he was ineligible to accompany or follow to join his
wife within the meaning of § 1153(d) because the qualifying
spousal relationship did not exist at the time she adjusted sta-
tus to that of lawful permanent resident. Instead, Landin

    the respective subsection, if accompanying or following to join,
    the spouse or parent.
8 U.S.C. § 1153(d).
   The words “accompany” and “following to join” are terms of art
defined in the regulations. A derivative beneficiary is considered to “ac-
company” the principal alien if he or she is in the physical company of the
principal or is issued an immigrant visa within six months of the date that
the principal receives immigrant status. 22 C.F.R. § 40.1(a)(1). After six
months, the derivative beneficiary is “following to join” the principal.
                   LANDIN-MOLINA v. HOLDER                12189
argued that the grandfathering provision was untethered from
the “accompanying or following to join” requirement. We
have trouble understanding this argument because it is at odds
with § 1255(i)’s specific reference to § 1153(d), which
requires that the spouse be “accompanying or following to
join” the principal alien. See K.V. Mart Co. v. United Food &
Commercial Workers Int’l Union, Local 324, 173 F.3d 1221,
1225 (9th Cir. 1999) (noting that statutes should be inter-
preted as whole, giving effect to each word, and should not
be interpreted in a manner that renders words or provisions
inconsistent, meaningless, or superfluous). Because Landin
does not argue that he is (or was) accompanying or following
to join his wife under § 1153(d), Landin cannot be a deriva-
tive spouse.

   [3] As Landin conceded, he cannot satisfy the “accompany-
ing or following to join” rule, because his marriage occurred
after his wife adjusted to lawful permanent resident status.
See Matter of Naulu, 19 I&N Dec. 351, 352 n.1 (BIA 1986)
(“The relationship between the principal alien and the deriva-
tive beneficiary must exist before the principal alien gains
permanent resident status as well as at the time the derivative
beneficiary seeks entry as an immigrant or adjustment of sta-
tus.” (emphasis added)). The plain language of § 1153(d)
requires that the derivative “spouse” accompany or follow to
join the principal “spouse.” Implicitly there is a temporal ele-
ment of already being a “spouse.” Thus, § 1153(d) clearly
contemplates that the marital relationship exists before the
principal receives immigrant status. Such a construction is
consistent with our observation in Santiago that Congress
intended to “preserve” — i.e., maintain — the unity of exist-
ing families by permitting qualifying aliens to bring their fam-
ilies with them or to send for them later. 526 F.2d at 490. If
the marital relationship transpires after the principal receives
immigrant status, the putative derivative spouse cannot have
accompanied or followed to join a “spouse” because there
was simply no spouse to accompany or follow at the time the
principal adjusted status, and the language of § 1153(d)
12190              LANDIN-MOLINA v. HOLDER
implicitly requires that the derivative spouse be a “spouse”
before the principal adjusts status. Such is Landin’s situation:
being not married to Ojeda at the time she adjusted status, he
did not accompany or follow to join a principal spouse. Cf.
Matter of G, 7 I&N Dec. 731, 733-34 (BIA 1958) (“Both the
statutory language and the legislative history support the con-
clusion that the class or category granted the same preference
as the skilled immigrant by section 203(a)(1) was the existing
family, that is, the wife and children, of the principal appli-
cant.” (emphasis added)).

   [4] Given this background, it is equally clear that for a
grandfathered alien to impart grandfathered status to a spouse,
the marriage must occur before the grandfathered alien adjusts
status. Our conclusion is reinforced by an interim rule imple-
menting and interpreting § 1255(i) and 8 C.F.R. § 1245.10(a),
which states that in order for an alien-spouse who is accompa-
nying or following to join a grandfathered alien to be consid-
ered grandfathered, the marital relationship between the two
aliens must “exist[ ] before the principal alien adjusts his or
her status.” 66 Fed. Reg. 16383, 16384 (March 26, 2001). In
a 1999 policy memorandum discussing grandfathering under
§ 1255(i), the INS explained that

    [m]any aliens with pending, grandfathered petitions
    or labor certification applications will marry or have
    children after the qualifying petition or application
    was filed but before adjustment of status. These
    “after-acquired” children and spouses are allowed to
    adjust under [§ 1255(i)] as long as they acquire the
    status of a spouse or child before the principal alien
    ultimately adjusts status. An alien who becomes the
    child or spouse of a grandfathered alien after the
    alien adjusts status or immigrates cannot adjust sta-
    tus under [§ 1255(i)] unless he or she has an inde-
    pendent basis for grandfathering.

Office of the Executive Association Commissioner, INS, U.S.
Dep’t of Justice, Accepting Applications for Adjustment of
                  LANDIN-MOLINA v. HOLDER                12191
Status Under Section 245(i), HQ 70/23.1-P, HQ 70/8-P at 5
(Jun. 10, 1990) (emphasis added), reproduced and interpreted
at 76 Interpreter Releases 1017, 1020 (July 2, 1999); see also
78 Interpreter Releases 553 (March 26, 2001).

   This interim rule and guidance memorandum are entitled to
respect to the extent that they are persuasive. See Christensen
v. Harris County, 529 U.S. 576, 587 (2000) (“Interpretations
such as those in opinion letters — like interpretations con-
tained in policy statements, agency manuals, and enforcement
guidelines, all of which lack the force of law — do not war-
rant Chevron-style deference. Instead, interpretations con-
tained in formats such as opinion letters are “entitled to
respect” under our decision in Skidmore v. Swift & Co., 323
U.S. 134, 140 (1944), but only to the extent that those inter-
pretations have the ‘power to persuade.’ ” (internal citations
omitted)); see also Karouni v. Gonzales, 399 F.3d 1163, 1171
n.11 (9th Cir. 2005) (stating that if the INS departed from a
guidance memorandum or rule without reason, such action
could be viewed as arbitrary, capricious, or an abuse of dis-
cretion).

   [5] It is undisputed that Landin married his wife after she
adjusted to lawful permanent resident status; therefore,
Landin does not qualify as a grandfathered alien under estab-
lished INS rules and policies, which we view as persuasive.
Indeed, if grandfathered aliens who adjusted to lawful perma-
nent resident status could impart grandfathered status to rela-
tives acquired after the adjustment occurred, then § 1255(i)’s
filing cut-off date would be nullified with respect to those
individuals. Cf. Balam-Chuc v. Mukasey, 547 F.3d 1044,
1049-1050 (9th Cir. 2008) (holding § 1255(i)’s April 30, 2001
sunset provision was a fixed deadline, and that § 1255(i) is a
statute of repose not subject to equitable tolling). If we were
to accept Landin’s interpretation of the statute, lawful perma-
nent residents who adjusted to such status under § 1255(i) via
the grandfathering regulations would be able to perpetually
impart grandfathered status to others.
12192                 LANDIN-MOLINA v. HOLDER
  B.    Estrada

   Estrada, who entered the United States without inspection
in 1987, worked for a number of years as an agricultural
worker in Northern California. In 1999, the INS initiated
removal proceedings against Estrada; she conceded remov-
ability and designated Mexico as the country of removal.
Estrada informed the IJ that she would seek adjustment of sta-
tus, but her path was full of contingencies. Initially, Estrada’s
plan required that her fiancé, Guadalupe Castro: (1) finalize
his divorce from his then wife, (2) wed Estrada, (3) complete
naturalization, and (4) petition for Estrada’s legal status in the
United States. Estrada’s hope was that ultimately she would
be able to adjust her status based upon the petition filed by Cas-
tro.8

   In fact, Castro divorced in the summer of 2000, and he and
Estrada married in the fall of that year. Castro became a natu-
ralized U.S. citizen in May 2002, and in the following Octo-
ber he filed an I-130 Petition for Alien Relative on Estrada’s
behalf.

   Nonetheless, in June 2004 — after numerous other hearings
and continuances, and more than four years after Estrada’s
first appearance in immigration court — the IJ denied Estra-
da’s adjustment application and granted her the privilege of
  8
    Under the INA, certain immediate relatives of U.S. citizens and lawful
permanent residents may be issued immigrant visas or otherwise acquire
lawful permanent resident status. For an alien to qualify as an immediate
relative, the U.S. citizen or lawful permanent resident must file a Form I-
130, known now as a “Petition for Alien Relative”, on the alien’s behalf,
and the petition must be approved by the U.S. Citizenship and Immigra-
tion Services (“USCIS”). See 8 C.F.R. § 204.1(a); see also Diouf v.
Mukasey, 542 F.3d 1222, 1225 n.1 (9th Cir. 2008). The USCIS’s approval
of a Form I-130 petition, however, does not make an alien automatically
eligible for adjustment of status under § 1255(i). Among other require-
ments, an immigrant visa must be “immediately available.” 8 U.S.C.
§ 1255(i)(2)(B); see also Ngongo v. Ashcroft, 397 F.3d 821, 823 (9th Cir.
2005). The wait time for these immigrant visas can be considerable.
                       LANDIN-MOLINA v. HOLDER                       12193
voluntary departure. The IJ reasoned that, even if the I-130
petition were approved, Estrada would not be able to adjust
her status because the petition was filed after April 30, 2001
— the sunset date for § 1255(i).9

   Estrada argued that her 1989 registration for the RAW pro-
gram served to backdate her I-130 petition. The IJ rejected
this argument, as did the BIA when it dismissed Estrada’s
appeal. The BIA concluded that Estrada’s registration for the
RAW program did not grandfather her into § 1255(i) because
“registry in the RAW program is not a petition for a labor cer-
tification or an application for adjustment, but rather it is a
registry for individuals who may or may not be chosen to
petition for a labor certification should a labor shortfall
require the need to replenish the workforce.”

   On appeal, Estrada again argues that her 1989 registry
under the RAW program renders her grandfathered into
§ 1255(i) and thus eligible to apply for adjustment of status.
Specifically, Estrada contends that registry for the RAW pro-
gram is “at its core” similar to filing a qualifying labor certifi-
cation application.

   In 1986, Congress enacted INA § 210A and authorized the
RAW program for fiscal years 1990 to 1993. Immigration
Reform and Control Act of 1986, Pub. L. 99-603, tit. III,
§ 303(a), 100 Stat. 3359, 3422-31 (1986). The RAW program
was meant to “provid[e] additional seasonal agricultural
workers to United States agricultural employers to alleviate
possible shortages of workers for perishable crops. The pro-
gram allowed the government to replenish the supply of farm-
workers by providing foreign workers with legal resident
  9
   Estrada’s I-130 petition was approved in October 2004. Such approval
does not affect the legal analysis of whether Estrada qualifies as a grandfa-
thered alien who is eligible to adjust her status under § 1255(i). The
approval of her I-130 petition would be relevant only if Estrada were
grandfathered into § 1255(i).
12194              LANDIN-MOLINA v. HOLDER
status if the Secretaries of Agriculture and Labor determined
that a shortage of such workers existed.” 59 Fed. Reg. 24031,
24031-32 (May 10, 1994). Specifically, the Secretaries of
Labor and Agriculture were empowered to “jointly determine
the number (if any) of additional aliens who should be admit-
ted to the United States or who should otherwise acquire the
status of aliens lawfully admitted for temporary residence” in
order to “meet a shortage of workers to perform seasonal agri-
cultural services.” 8 U.S.C. § 1161(a)(1), repealed by Pub. L.
103-416, tit. II, § 219(ee)(1), 108 Stat. 4305, 4319 (1994). In
turn, the Attorney General was to “provide for the admission
for lawful temporary resident status, or for the adjustment of
status to lawful temporary resident status, of a number of
aliens equal to the shortage number (if any, determined under
subsection (a) of this section)” for each fiscal year, subject to
certain limitations. Id. § 1161(c)(1). Thus, a RAW was
defined as “[a]ny individual granted temporary resident status
or permanent resident status under [8 U.S.C. § 1161(c)] of the
Act.” 8 C.F.R. § 210a.1(i).

   The implementing regulations for the RAW program estab-
lished a registration of eligible aliens “intended to provide an
adequate number of persons to satisfy shortage number
requirements for several years.” 8 C.F.R. § 210a.3(a). The
registration period lasted from September 1, 1989 to Novem-
ber 30, 1989. Id. § 210a.3(b). If a shortage number was
announced, registrants were to be selected at random and
invited to petition for temporary residence in accordance with
various priority classes. Id. §§ 210a.2(b), 210a.3(h).

   [6] We agree with the BIA that Estrada’s status as a mere
registrant for the RAW program does not grandfather her into
§ 1255(i), because registration for the RAW program does not
qualify as a labor certification application under 8 U.S.C.
§ 1182(a)(5)(A). Given the parameters and particulars of the
RAW program, and specifically its registration process,
Estrada was not only one step removed from having filed the
requisite application for labor certification, she was not yet
                  LANDIN-MOLINA v. HOLDER                12195
even qualified to file such an application. Rather, Estrada was
merely a member of a pool of aliens who might, but might
not, be granted the opportunity to petition to become a RAW
should a labor shortage arise.

   [7] Our conclusion is buttressed by the implementing regu-
lations, which specified that “[n]either employment authoriza-
tion nor any other benefit shall derive from filing a
registration card, being placed in a registry pool, or being
invited to petition for RAW status.” 8 C.F.R. § 210a.3(g).
Estrada’s own registration card, a Form I-807, repeated a sim-
ilar disclaimer. Significantly, during the three years during
which the RAW program existed, a lack of a sufficient num-
ber of agricultural workers was never found to exist. See 59
Fed. Reg. at 24032. Thus, no registrant ever emerged from the
registration pool to be invited to petition for RAW status. As
such, “no immigration benefits were ever granted through the
RAW program.” Id.

   [8] Estrada argues that we should construe the statute and
regulations broadly — deeming the registry for the RAW pro-
gram functionally equivalent to having filed a labor certifica-
tion application — in order to effectuate the purpose of
§ 1255(i), which Estrada asserts to be the preservation and
facilitation of family unity. Although we recognize that
removal of Estrada from this country will dislocate her from
her family, home, and community, the plain language of the
statute and regulations simply cannot be stretched as far as
Estrada would like. The grandfathering provisions relating to
§ 1255(i) encompass only “petitions” and “applications for
labor certifications” which were “approvable when filed.” 8
C.F.R. § 245.10(a)(1)(i); see also 8 U.S.C. § 1255(i)(1).
Unfortunately for Estrada, simply registering for the possibil-
ity of petitioning to become a RAW cannot satisfy the
requirement of having filed an application for labor certifica-
tion that was approvable when filed.
12196              LANDIN-MOLINA v. HOLDER
                         CONCLUSION

   Landin and Estrada are not grandfathered into § 1255(i),
and therefore neither is eligible to apply for adjustment of sta-
tus to lawful permanent resident of the United States. The
petitions for review are DENIED.